This purports to be an action of trespass to try title to and for partition of certain lots of land, known as lot 14, block 41, new city block 645, in the city of San Antonio, and lot 6, block, section C, Hardin county, Tex., instituted by Mabel White and her husband, Charles White, against appellee, Sherman Pierce. The cause was tried by the court without a jury, and judgment rendered that appellants take nothing by their suit. Appellants claimed to have an interest in the property, but failed to produce any deed to the same, and failed to show any equitable or legal interest in the property. In other words, there was an utter failure to establish any right, title, or interest in the property. The disjointed and loose conversations held by witnesses with one Franklin Pierce, as to what he intended to do about the property, failed to show that Mabel White ever paid any money on the land, or that she was entitled to any interest in it. No regard whatever has been paid by either party to the rules of briefing, and both refer to facts which are not disclosed by the statement of facts, but they seem to think that the allegations in their respective pleadings are sufficient proof of those facts. There is no merit in the appeal, and the judgment is affirmed.
 *Page 163